      Case 3:20-cv-03572-B Document 20 Filed 04/22/21                Page 1 of 5 PageID 111



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 CAROL CORZO, BRENDA LIZBETH                      §
 MELGAR CRUZ, ADAN ALBERTO                        §
 MELGAR CRUZ, and DANIEL MELGAR                   §
 CRUZ,                                            §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §    CIVIL ACTION NO. 3:20-CV-3572-B
                                                  §
 BLANCA NELIS CHICAS,                             §
                                                  §
        Defendant.                                §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is the Motion for Entry of Default Against Blanca Nelis Chicas and

Disbursement of Funds from the Court’s Registry (Doc. 18). For the reasons set forth below, the

Court GRANTS the motion.

                                                  I.

                                         BACKGROUND

         This interpleader action concerns the proceeds of a life-insurance policy issued by American

General Life Insurance Company (“American General”). In September 2016, Ottoniel Melgar Perez

purchased a $300,000 life-insurance policy (“the Policy”) from American General. Doc. 1, Compl.,

¶ 9. He named Carol Corzo, Brenda Lizbeth Melgar Cruz, Adan Alberto Melgar Cruz, and Daniel

Melgar Cruz (collectively, “Plaintiffs”) as primary beneficiaries on the Policy. Id. A few years later,

Perez married Blanca Nelis Chicas (“Chicas”). Id. ¶ 10. Subsequently, Perez passed away, leaving his

$300,000 death benefit from the Policy behind. Id. ¶¶ 11–12. Chicas and Plaintiffs both submitted


                                                 -1-
   Case 3:20-cv-03572-B Document 20 Filed 04/22/21                      Page 2 of 5 PageID 112



claims to American General for the death benefit. Id. ¶¶ 13–14.

        To resolve these competing claims, American General filed an interpleader action in this

Court. See generally Doc. 1, Compl. Shortly thereafter, the Court granted American General’s motion

to deposit the death-benefit sum of $300,000 into the Court’s registry, Doc. 7, Order, 1, and

American General deposited the funds. Plaintiffs then filed an answer to American General’s

complaint, which contained a cross-claim alleging that “Chicas is not entitled to any of the life

insurance proceeds[.]” Doc. 8, Answer, ¶ 26. Nearly one month later, Chicas was served with

American General’s interpleader complaint. Doc. 10, Return of Service, 1–2. When Chicas failed

to timely answer the complaint, American General sought and obtained an entry of default against

her. Doc. 11, Request, 1; Doc. 12, Clerk’s Entry of Default, 1. American General and Plaintiffs then

filed a joint motion asking the Court to discharge American General from liability and disburse the

death benefit (minus a $2,500 attorneys’ fee award to American General) to Plaintiffs. Doc. 14, Jt.

Mot., 5.

        The Court granted the motion to the extent the parties sought to discharge American

General and award American General attorneys’ fees. Doc. 16, Mem. Op. & Order, 6–7. But the

Court denied the motion insofar as Plaintiffs sought disbursement of the remaining registry proceeds

because Plaintiffs had not moved for default judgment against Chicas or served her with their cross-

claim. See id. at 7. After this ruling, Plaintiffs dismissed their cross-claim, see Doc. 17, Notice, 1, and

filed a motion seeking an entry of default, default judgment, and disbursement of the remaining

death-benefit proceeds (Doc. 18). The Clerk of Court again entered default against Chicas. Doc. 19,

Clerk’s Entry of Default, 1. Now, the Court considers Plaintiffs’ remaining requests for default



                                                   -2-
   Case 3:20-cv-03572-B Document 20 Filed 04/22/21                      Page 3 of 5 PageID 113



judgment and disbursement.1

                                                    II.

                                        LEGAL STANDARD

        When only one of the claimants named in an interpleader action has answered, the court

need not consider the merits of which party is entitled to the funds. USAA Fed. Sav. Bank v. Lavean,

2015 U.S. Dist. LEXIS 134301, at *4 (W.D. Tex. Oct. 1, 2015) (citing Nationwide Mut. Fire Ins. Co.

v. Eason, 736 F.2d 130, 133 n.4 (4th Cir. 1984); N.Y. Life Ins. Co. v. Conn. Dev. Auth., 700 F.2d 91,

95 & n.6 (2d Cir. 1983)). Accordingly, if default judgment against Chicas is warranted, then

disbursement of the interpleaded funds to Plaintiffs is proper.2

        “When a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, . . . the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Once default

has been entered, the Court may enter a default judgment against the defaulting defendant upon

motion of the plaintiff. Fed. R. Civ. P. 55(b).

        “Generally, the entry of default judgment is committed to the discretion of the district judge.”

Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977) (citation omitted). Among the factors a district

court may consider when deciding whether to grant a default judgment are whether: (1) “material

issues of fact” exist; (2) “there has been substantial prejudice”; (3) “the grounds for default are clearly

established”; (4) “the default was caused by a good faith mistake or excusable neglect”; (5) the

        1
           Throughout their motion, Plaintiffs sometimes request default judgment against “Defendant Cruz,”
rather than “Defendant Chicas.” See, e.g., Doc. 18, Mot., ¶ 5 . Reading the motion as a whole, however, it
is clear Plaintiffs seek default judgment against Chicas.
        2
         Although Plaintiffs are four claimants as opposed to one, they are not adverse to one another, as
they request disbursement based on the portions set forth in American General’s complaint (Doc. 1) and are
not competing with one another for the funds at issue.

                                                   -3-
   Case 3:20-cv-03572-B Document 20 Filed 04/22/21                     Page 4 of 5 PageID 114



default judgment would be harsh; and (6) “the court would think itself obliged to set aside the

default on the defendant’s motion.” Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998)

(citation omitted).

                                                   III.

                                              ANALYSIS

        Applying the Lindsey factors to this case, the Court finds default judgment warranted. First,

Chicas has not appeared in this case, let alone filed any responsive pleadings. Consequently, there

are no material facts in dispute. See Lindsey, 161 F.3d at 893. Second, Chicas’s “failure to respond

threatens to bring the adversary process to a halt, effectively prejudicing [Plaintiffs’] interests.” Ins.

Co. of the W. v. H & G Contractors, Inc., 2011 WL 4738197, at *3 (S.D. Tex. Oct. 5, 2011) (citing,

inter alia, Lindsey, 161 F.3d at 893). Third, the grounds for default have been clearly established by

Chicas’s failure to respond to the interpleader complaint and the Clerk’s entries of default. Fourth,

there is no evidence before the Court to indicate that Chicas’s complete nonresponsiveness is the

result of a “good faith mistake or excusable neglect[.]” Lindsey, 161 F.3d at 893. Fifth, the harshness

of default judgment is mitigated by the fact that Chicas has forfeited any claim of entitlement she

may have had to the interpleaded funds. See Metro. Life Ins. Co. v. Theriot, 2010 WL 4644057, at *3

(W.D. La. Nov. 8, 2010) (citing Shuqualak Lumber Co., Inc. v. Hardin, 2009 WL 2767676, at *2

(N.D. Miss. Aug. 27, 2009) (“A named interpleader defendant who fails to answer the interpleader

complaint and assert a claim to the res forfeits any claim of entitlement that might have been

asserted.”)) And sixth, the Court is not aware of any facts that would give reason to set aside the

default if challenged by Chicas. Therefore, the Court concludes that default judgment is proper. As

a result, Plaintiffs are entitled to the interpleaded funds.

                                                  -4-
   Case 3:20-cv-03572-B Document 20 Filed 04/22/21                    Page 5 of 5 PageID 115



                                                 IV.

                                          CONCLUSION

        For the above reasons, the Court GRANTS Plaintiffs’ motion for default judgment and

disbursement (Doc. 18). Accordingly, the Court will enter final judgment against Chicas by separate

order, and this order will provide instructions for disbursement of the interpleaded funds of

$297,500.003 plus all accrued interest.




        SO ORDERED.

        SIGNED: April 22, 2021.



                                                        _________________________________
                                                        JANE J. BOYLE
                                                        UNITED STATES DISTRICT JUDGE




        3
          Because American General deposited $300,000, and the Court ordered $2,500 be disbursed to
American General for attorneys’ fees, there is $297,500 (plus accrued interest) remaining in the Court’s
registry.

                                                 -5-
